onal, han >) lover Grossroad. ower

Attorney al Law 80-02 Hew Gardens Koad, Surle #31 G, Hew Gardens, XY. 1/4435
__ (718) 520-1010
of Counsel Fax No. (8) 575-9842
Stephen DL Fain juanplata @aol.com
Sennifer Beinert

Faul ©. Herson

January 28, 2020

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY 18 CV5780

Dear Magistrate Gold:

The plaintiff is submitting this letter to respond to the
opposition submitted by defendants concerning plaintiff's pending
motion.

It was only after the January 15, 2020 conference was
held that defendants later that day “found” checks and provided them
to the plaintiff.

Defendants have a habit of finding documents, backing
and filling, as they go. All done after the deadline imposed by the
Court in June.

Counsel does not deny that plaintiff received those
checks for the first time 13 days ago. There is no explanation given
why it was done prior to the conference that day. That would appear
to be an attempt to interfere with effective discovery by plaintiff.

Defendants’ tactic seems to be to only send “found”
documents after depositions are conducted and expects that plaintiff
should be required to submit to further deposition but that
Case 1:18-cv-05780-FB-SMG Document 45 Filed:01/28/20 Page 2 of 2 PagelD #: 270

defendants, who are in control of the documents but not provided
them for many months, should not be required to do the same.

Plaintiff’s application, designated his First motion,
should be granted.

espectfully submitted,

ONATHAN‘SILVER
JS/eb
